UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7267


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

MICHAEL STACEY, a/k/a Sadat,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Graham C. Mullen,
Senior District Judge. (3:03-cr-00134-GCM-4)


Submitted:    September 10, 2009          Decided:   September 16, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Stacey, Appellant Pro Se. Keith Michael Cave, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Michael   Stacey    appeals   the   district   court’s   order

denying his motion for a reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).     We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.       See United States v. Stacey, No. 3:03-

cr-00134-GCM-4 (W.D.N.C. June 29, 2009).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                               AFFIRMED




                                   2